therefore, he had not expired his probationary term at the time of the
probation violations. Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 2




                                                               J.
                                  Douglas


                                                               J.



cc:
cc:   Hon. Michelle Leavitt, District Judge
      Aaron R. Huntt
      Attorney GeneraliCarson City
      Clark County District Attorney
      Eighth District Court Clerk




      2 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     2